Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made this 31st day of
December, 2019 by and between Christine T. Lindenmuth (the “Seller”), and Peter
Coker, Jr. (the “Buyer”).

 

Whereas, Seller wishes to sell 1,000,000 shares of the common stock, par value
$0.0001 per share (the “Common Stock”), of Hometown International, Inc., a
Nevada corporation (the “Company”), to Buyer, and Buyer wishes to purchase such
shares from Seller, on the terms and conditions set forth herein.

 

Now, therefore, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Section 1. Purchase and Sale of the Shares.

 

Section 1.1 Sale of Shares. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties and covenants
contained herein, Buyer agrees to purchase from Seller, and Seller agrees to
sell to Buyer, One Million (1,000,0000) shares of Common Stock(the “Shares”),
for a purchase price of $0.015 per share, or an aggregate purchase price of One
Thousand Five Hundred Dollars ($1,500).

 

Section 1.2 Closing.

 

(1) The closing of the transaction contemplated hereunder (the “Closing”) shall
take place at the office of The Crone Law Group, P.C., 500 Fifth Avenue, Suite
938, New York, NY 10110, counsel to the Company (“Counsel”) on the business date
(“Closing Date”) immediately following the date of which all of the conditions
to closing as provided in Section 1(b)(2) are satisfied. The parties agree to
take all actions necessary or appropriate in order to have the Closing no later
than ten (10) business days from the date of this Agreement.

 

(2) Prior to the Closing Date,

 

(i) Seller shall deliver to Counsel an original certificate(s) issued by the
Company representing the Shares duly registered in the name of Buyer and free of
any legends or endorsements (the “Certificates”), in negotiable form, duly
endorsed in blank or with duly executed stock transfer powers attached thereto
and, in either case, with a medallion signature guaranty or with a waiver of
medallion signature guaranty.

 

(ii) Buyer shall deliver to Counsel the sum of One Thousand Five Hundred Dollars
($1,500).

 

(3) At the Closing, Counsel shall remit One Thousand Five Hundred Dollars
($1,500) to the Seller and instruct the transfer agent for the Company to issue
the Shares in the name of the Buyer.

  

1

 

 

Section 2. Representations and Warranties of Seller.

 

As an inducement to Buyer to enter into this Agreement and to purchase the
Shares, Seller hereby represents and warrants, on the date hereof and on the
Closing Date, as follows:

 

Section 2.1 Ownership of Shares. Seller is the record and beneficial owner of
the Shares and has sole power over the disposition of the Shares. Seller owns of
record and beneficially (with good, valid and indefeasible title to) all right,
title and interest in and to the Shares, free and clear of all liens, pledges,
security interests, rights of third parties or any other encumbrances, other
than as provided under applicable securities laws. There are no existing
options, rights, warrants, contracts, agreements or instruments of any kind to
which the Shares are subject, under or pursuant to which any person shall be
given, provided or otherwise afforded the right, option, occasion, possibility
or opportunity to purchase, encumber, foreclose upon, acquire or obtain all or
any portion of the Shares. There is no right of first refusal or other
restriction on transfer or sale of the Shares.

 

Section 2.2 Compliance with Law and Other Instruments. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby and the performance of Seller’s obligations hereunder will not (and will
not, with the passage of time or the giving of notice or both) conflict with, or
result in any breach, violation of or default under, any provision of any
governing instrument applicable to Seller, or any applicable contract or
instrument to which Seller is a party or by which Seller, the Shares or any of
Seller’s properties are bound, or any permit, franchise, judgment, decree,
statute, rule or regulation applicable to Seller, the Shares or Seller’s
business or properties.

 

Section 2.3 Authorization; Enforceability. Seller has the legal right to enter
into and to consummate the transactions contemplated hereby and otherwise to
carry out Seller’s obligations hereunder. The execution, delivery and
performance by Seller of this Agreement has been duly authorized by all
requisite action by Seller, and the Agreement, when executed and delivered by
Buyer Agent, constitutes a valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

Section 2.4 Affiliate. Seller is an officer, director and holder of 10% or more
of the outstanding shares of, or otherwise an “affiliate” (as such term is
defined in Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”)) of, the Company. Seller is not now nor has ever been an
affiliate or associate of the Buyer and has no relationship with the Buyer other
than pursuant to this Agreement.

 

Section 2.5 No Group. Seller is not acting and has not acted as a member of a
partnership, syndicate or other group with other persons for the purpose of
acquiring, holding, or disposing of, or in connection with the voting of,
securities of the Company.

  

2

 

 

Section 2.6 No Brokers. Seller has taken no action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
relating to this Agreement or the transactions contemplated hereby.

 

Section 2.7 Experience and Knowledge. Seller acknowledges and agrees that he
(i) has extensive knowledge and experience in financial and business matters;
(ii) has had access to all information as to the Company as it has desired;
(iii) has made its own inquiry and investigation into, and, based thereon, has
formed an independent judgment concerning the operations of the Company, its
business and prospects; and (iv) has received sufficient and satisfactory
answers to all questions posed to the Company to evaluate the merits and risks
of the transactions contemplated by this Agreement.

 

Section 2.8 Diligence by Seller. Seller has satisfied itself with respect to the
operations, affairs, financial condition and prospects of the Company,
including, without limitation:

 

(i)the Company’s limited operations;

 

(ii)its audited and unaudited financial statements;

 

(iii)opinions of Company’s auditors as to the status of the Company as a going
concern;

 

(iv)management’s decision to reevaluate the Company’s business model and plan;

 

(v)the fact that the Company may be contemplating and/or engaged in discussions
with other persons regarding a suitable financing transaction and/or business
venture, such as a merger, acquisition, joint venture, debt and/or equity
placements and/or similar or other on-balance or off-balance sheet corporate
transactions, and may engage in any lawful act or activity, or engage in any
business, for which corporations may be organized under the laws of the state of
the Company’s incorporation;

 

(vi)the fact that the Buyer may have information about any such possible
transactions that is not available to the Seller.

 

Section 2.9 Material Positive Effect. Seller acknowledges that if the Company
were to make such changes to its business plan and/or engage in any of the
transactions described in Section 2.8 above, such changes would be expected to
have a material positive effect on the future value of the Company, and in
particular on the value of the Shares being purchased and sold pursuant to this
Agreement. Seller understands and acknowledges that the Shares could appreciate
considerably in value in the near or long term and agrees to sell them anyway
pursuant to this Agreement.

 

Section 2.10 Company Disclosures. Seller has no knowledge of a material fact
about the operations, affairs, condition or prospects of the business or the
financial condition of the Company or the market for the Company’s securities
that has not been publicly disclosed by the Company.

  

3

 

 

Section 2.11 No Fiduciary Duty. Seller hereby acknowledges and agrees that
(i) at present there is no regular public market for the Shares; (ii) the
purchase and sale of the Shares is taking place in a private transaction between
Seller and Buyer in an arm’s length commercial transaction at a price negotiated
and agreed to by Seller as the best possible current price for the Shares; (iii)
Seller is solely responsible for making its own judgments in connection with the
Agreement (irrespective of whether the Company, its executive officers,
auditors, or other representatives have advised or are currently advising the
Company or Seller on related or other matters); and (iv) Buyer has not rendered
advisory services of any nature or respect, nor owes any agency, fiduciary or
other duty to Seller, in connection with such transaction or the process leading
thereto.

 

Section 3. Representations and Warranties of the Buyer.

 

As an inducement to Seller to enter into this Agreement and to sell the Shares,
Buyer hereby warrants and represents to Seller, on the date hereof and on the
Closing Date, as follows:

 

Section 3.1 Authorization; Enforceability. Buyer has the legal right to enter
into and to consummate the transactions contemplated hereby and otherwise to
carry out Buyer’s obligations hereunder. The execution, delivery and performance
by Buyer of this Agreement has been duly authorized by all requisite action by
Buyer, and the Agreement, when executed and delivered by Seller, constitutes a
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

Section 3.2 Securities Representations. Buyer understands that an investment in
the Shares is a speculative investment which involves a high degree of risk and
the potential loss of its entire investment. Buyer is acquiring the Shares for
his own account with the present intention of holding such Shares for purposes
of investment and Seller is not acquiring the Shares with a view to or for
distribution thereof, within the meaning of the Securities Act. Seller is
acquiring the Shares for its own account as principal, not as a nominee or
agent, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof in whole or in part, and no other
person has a direct or indirect beneficial interest in the restricted Shares the
Buyer is acquiring herein. Further, the Buyer does not have any contract or
agreement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Shares.

 

Section 3.3 No Advertising. At no time was the Buyer presented with or solicited
by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting with respect to the Company or in connection
with the offer and purchase of the Shares.

  

4

 

 

Section 3.4 No Registration. Buyer acknowledges and understands that the Shares
have not been registered under the Securities Act or qualified under the
securities or “blue sky” laws of applicable states in reliance upon exemptions
from registration or qualification thereunder and the Shares may not be sold,
offered, transferred, assigned, pledged, hypothecated or otherwise disposed of
or encumbered, except in compliance with the Securities Act and such rules and
regulations. Buyer understands that the Company is under no obligation to
register the Shares under the Securities Act, or to assist the Buyer in
complying with the Securities Act or the securities laws of any state of the
United States or of any foreign jurisdiction.

 

Section 3.5 Investment Experience; Information. Buyer has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Shares. Buyer has received and
reviewed the documents filed by the Company with the Securities and Exchange
Commission and all information regarding the Shares and has, to the extent it
has deemed necessary or advisable, reviewed the aforementioned information and
this Agreement with its investment, tax, accounting and legal advisors. Buyer
and such advisors have been given a reasonable opportunity to ask questions of
and to receive answers from the Company and the Seller concerning the
acquisition of the Shares and have received or been given access to such
information and documents as Buyer believes, in the context of the information
provided, are necessary to verify the accuracy of the information furnished to
Buyer concerning the Shares as Buyer or such advisors have requested, it being
understood and agreed that the foregoing does not constitute a representation by
Buyer as to the completeness or accuracy of information provided to it by the
Company or the Seller.

 

Section 3.6 Accredited Investor. Seller is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

Section 3.7 Restricted Shares. The Shares are “restricted” (as that term is
defined in Rule 144 promulgated under the Securities Act), and the certificate
representing the Shares shall be endorsed with one or more of the following
restrictive legends, in addition to any other legend required to be placed
thereon by applicable federal or state securities laws:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO ANY VALID
EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”

 

Section 3.8 Not an Affiliate. Buyer is not now, and has never been, an officer,
director or holder of 10% or more of the outstanding shares of, or otherwise an
affiliate of the Company or its predecessor(s). Buyer is not now nor has ever
been an affiliate or associate of the Seller and has no relationship with the
Seller other than pursuant to this Agreement.

 

Section 3.9 No Group. Buyer is not acting and has not acted as a member of a
partnership, syndicate or other group with other persons for the purpose of
acquiring, holding, or disposing of, or in connection with the voting of,
securities of the Company.

  

5

 

 

Section 3.10 Brokerage Fees. Buyer has taken no action that would give rise to
any claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transaction contemplated hereby.

 

Section 3.11 No Other Representations or Information. In evaluating the
suitability of an investment in the Shares, the Buyer has not relied upon any
representation or information (oral or written) other than as stated in this
Agreement.

 

Section 3.12 No Governmental Review. Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares, nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

Section 4. Miscellaneous.

 

Section 4.1 Confidentiality. From and after the date hereof, Seller and Buyer
shall, and shall cause their respective agents, advisors, affiliates and
representatives (collectively with Seller and Buyer, the “Recipients”) to, keep
confidential any information relating to this Agreement, and the transactions
contemplated hereunder, except for any such information that (i) is available to
the public as of the closing other than as a result of a breach by a party of
the provisions herein, (ii) thereafter becomes available to the public other
than as a result of a disclosure by a Recipient, or (iii) is or becomes
available to a Recipient on a non-confidential basis from a source that to such
Recipient’s knowledge is not prohibited from disclosing such information to
Recipient by a legal, contractual or fiduciary obligation to any other person. 
If a Recipient is required to disclose any such information in response to a
governmental order or as otherwise required by law, it shall inform the other
party in writing of such request or obligation as soon as possible after
Recipient is informed of it and, if possible, before any information is
disclosed, so that a protective order or other appropriate remedy may be
obtained by the disclosing party.  If such Recipient is obligated to make such
disclosure, it shall only make such disclosure to the extent to which it is so
obligated.

 

Section 4.2 Public Disclosure. Without limiting any other provision of this
Agreement, neither Seller, on the one hand, nor Buyer on the other hand, nor any
of their respective agents, advisors, affiliates and representatives shall,
without the prior written consent of the other party, disclose the terms of this
Agreement or the transactions contemplated hereby or make or issue any press
release or public statement with respect to this Agreement or the transactions
contemplated hereby. Notwithstanding anything contained herein to the contrary,
the Company shall disclose this Agreement and other public statements as
required under applicable law, including without limitation, the filing of a
Current Report on Form 8-K.

 

Section 4.3 Cooperation. Each party shall, from time to time at the reasonable
request of the other party or parties hereto, and without further consideration,
execute and deliver such other instruments of sale, transfer, conveyance,
assignment, clarification and termination, and take such other action as the
party making the request may reasonably require to effectuate the intentions of
the parties and the transactions contemplated hereunder and related hereto.

  

6

 

 

Section 4.4 Assignment; Binding Agreement.

 

(a) Neither this Agreement nor any of the rights or obligations hereunder may be
assigned by Seller or Buyer without the prior written consent of the other.

 

(b) This Agreement shall be binding upon and shall inure to the benefit of the
parties and to their respective successors and permitted assigns and heirs and
representatives.

 

(c) This Agreement constitutes the entire agreement among the parties pertaining
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties. If any provision of this Agreement is deemed or held to be illegal,
invalid or unenforceable,

 

Section 4.5 Counterparts; Electronic Signatures. This Agreement may be executed
in two or more identical counterparts, each of which shall be deemed an original
but all of which together will constitute one and the same instrument. This
Agreement, any and all agreements and instruments executed and delivered in
accordance herewith, along with any amendments hereto and thereto, to the extent
signed and delivered by means of email or other electronic transmission, shall
be treated in all manner and respects and for all purposes as an original
signature, agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.

 

Section 4.6 Governing Law; Submission to Jurisdiction. This Agreement shall be
construed, interpreted and the rights of the parties determined in accordance
with the laws of the State of New York (without reference to any choice of law
rules that would require the application of the laws of any other jurisdiction).
Except as otherwise provided in this Agreement, each party irrevocably agrees
that any legal action or proceeding with respect to this Agreement or for
recognition and enforcement of any judgment in respect hereof brought by another
party or its successors or assigns shall be brought exclusively in the state and
federal courts of the State of New York and each of the parties hereby
(x) irrevocably submits with regard to any such action or proceeding for itself
and in respect to its property, generally and unconditionally, to the exclusive
personal jurisdiction of the aforesaid courts in the event any dispute arises
out of this Agreement or any transaction contemplated hereby, (y) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (z) agrees that it will not bring any
action relating to this Agreement or any transaction contemplated hereby in any
court other than the aforesaid courts. Any service of process to be made in such
action or proceeding may be made by delivery of process in accordance with the
notice provisions contained in Section 4.8. Each of the parties hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or Proceeding with respect to this
Agreement, (a) the defense of sovereign immunity, (b) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve process in accordance with this Section 4.8,
(c) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (d) to the fullest extent
permitted by applicable laws and regulations that (i) the action or proceeding
in any such court is brought in an inconvenient forum, (ii) the venue of such
action or proceeding is improper and (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

  

7

 

 

Section 4.7 Payment of Fees and Expenses. Except as explicitly provided for
herein, Seller, on the one hand, and Buyer, on the other hand, shall be
responsible for their own fees and expenses incurred in connection with the
negotiation, preparation and execution of this Agreement and the consummation of
the transaction contemplated hereby.

 

Section 4.8 Notices. All notices, requests, demands and other communications
under this Agreement will be in writing and will be deemed to have been duly
given (a) on the date of service if served personally on the party to whom
notice is to be given, (b) on the date sent by email (with confirmation of
transmission) or (c) one business day after delivery to a reputable overnight
delivery service for next business day delivery. Such notices, requests, demands
and other communications will be addressed to the parties as provided on the
signature page hereof. Any party may, from time to time, designate any other
address to which any such notice to such party shall be sent. Any such notice
shall be deemed to have been delivered upon receipt.

 

Section 4.9 No Third-Party Beneficiaries. Nothing expressed or referred to in
this Agreement will be construed to give any person other than the parties any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement.

 

Section 4.10 Interpretation; Independent Counsel. The parties agree that this
Agreement shall be deemed to have been jointly and equally drafted by them and
that the provisions of this Agreement therefore shall not be construed against a
party or parties on the ground that such party or parties drafted or was more
responsible for the drafting of any such provision(s). The parties further agree
that they have each carefully read the terms and conditions of this Agreement,
that they know and understand the contents and effect of this Agreement and that
the legal effect of this Agreement has been fully explained to its satisfaction
by counsel of its own choosing.

 

[Remainder of page intentionally left blank; Signature pages to follow]

  

8

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

  

  SELLER:       /s Christine T. Lindenmuth   Name: Christine T. Lindenmuth      
SELLER ADDRESS:                       Number of Shares being sold: 1,000,000  
Seller Compensation per share: $0.015       BUYER       /s/ Peter Coker Jr.  
Name:  Peter Coker Jr.       BUYER ADDRESS:            

  

 

9

 

